--------------------------------------------------------------------------------

Exhibit 10.1


EMPLOYMENT AGREEMENT


Agreement, entered into this April 22, 2015, between BALCHEM CORPORATION, a
Maryland corporation (“Company”) and THEODORE L. HARRIS (“Employee”).


In consideration of the agreements contained below, the parties agree as
follows:


2.            Company shall employ Employee as its President and Chief Executive
Officer for a term (the “Term”) commencing on April 28, 2015 (“Effective Date”)
and terminating December 31, 2016, provided that the Term shall be deemed
automatically extended for successive one (1) year periods (each an “Extension
Period”) ending on each successive anniversary of December 31, 2016, unless
either party hereto gives written notice to the other not less than sixty (60)
days prior to the end of such initial term or the then current Extension Period
that the Term is to terminate effective as of the end of such initial term or of
such then current Extension Period, as the case may be, in all events subject to
earlier termination in accordance with the provisions of this Agreement.
 
3.            Throughout the Term, The Board of Directors of Company (the
“Board”) shall, consistent with its fiduciary duty, cause Employee to be
nominated (and recommended by the Board) for election as a director of Company.
 
4.            During the Term:
 
Employee shall devote all of his working time, attention and effort to the
performance of his duties for Company.  Notwithstanding the foregoing, Employee
shall be entitled to be on the board of another entity, subject to approval of
the Board.
 
Employee shall relocate to Company Headquarters area within seventeen (17)
months of the Effective Date.
 
5.            During the Term, Employee shall receive a base salary at the rate
of $600,000 per annum, which salary may be increased, at a minimum annually, but
not decreased during the Term, as determined by the Board of Directors of the
Company (the “Board”) or the Compensation Committee of the Board.
 
6.            (a)                       In addition to Employee’s annual salary
above, the Employee will receive as “sign-on” incentive compensation: (1) 10,000
options to purchase Company Common Stock; (2) 10,000 shares of Restricted
Company Stock; and (3) a cash bonus of $100,000 payable on the Effective Date. 
The Stock Options shall vest per year 20%, 40%, 40%, over a three year period
from the Effective Date. The Restricted Shares shall be subject to certain
restrictions on sale and transfer until vested, and will vest and become
transferable fifty percent (50%) per year for two (2) years following the
Effective Date. Stock Options and the Restricted Shares are subject to the terms
and conditions of the Company’s current Stock Option Agreement and Restricted
Stock Grant Agreement, as well as the Company’s Second Amended and Restated 1999
Stock Plan.
 
1

--------------------------------------------------------------------------------

(b)                     In addition to Employee’s annual salary above, the
Employee will receive forty four thousand (44,000) shares of Restricted Company
Stock (Equity Replacement Grant) which will vest fifty percent (50%) at the end
of each of the first two (2) years following the Effective Date.
 
7.            In addition to Employee’s annual salary as aforesaid, Employee, as
a key member of the Company’s Executive Team, will participate in the Company’s
Incentive Compensation Program (ICP) commencing in the 2015 calendar year.
Incentive goals, based on mutually agreed upon objectives, will be designed
annually, allowing Employee to earn up to, and in certain circumstances of
performance, above 100% of his annual salary as an additional cash bonus,
subject to the schedule of achievement of goals set forth in the ICP and based
upon the authorization of the Board or authorized committee thereof. The terms
and conditions of the Company’s ICP will be provided to Employee. Any such
participation in the ICP will be on a pro rata basis for calendar year 2015.
 
In addition to the ICP, starting in 2015, Employee will be a participant in the
Company’s Long Term Compensation Program (LTCP), which provides for incentive
compensation in the form of Company equity, as defined in the LTCP, and based
upon the authorization of the Board or authorized committee thereof, up to 150%
of Employee’s annual salary, and in certain circumstances of performance
exceeding such amount. The LTCP will be provided annually to Employee.
 
8.            Employee shall be entitled to five weeks paid vacation per
calendar year (pro-rated for 2015) or such greater amount as may be provided
under Company’s then prevailing vacation policy as in effect from time to time.
All vacation shall be scheduled so as not to interfere with Company’s
operations.
 
9.            a)   Employee shall be entitled during the Term to all of the
corporate fringe benefits from time to time afforded by Company generally to its
executives, including family health insurance coverage, a leased vehicle
(generally consistent with that provided to executive officers in the Company’s
industry, regarding model, year and reimbursement for related expenses) or a
vehicle allowance, and financial planning services. During the Term, the Company
shall reimburse Employee for reasonable out-of-pocket expenses incurred by
Employee in connection with the performance of his duties and responsibilities
hereunder, in accordance with Company policy, upon presentment of a valid
receipt or other acceptable documentation.  The Company shall pay Employee’s
legal fees incurred in connection with the negotiation of this Agreement in an
amount up to $5,000.
 
b)   In addition, the Company shall pay Employee’s relocation expenses per the
Company Relocation Policy.
 
10.         In the event Employee’s employment with Company shall terminate for
any reason, then, in addition to any entitlements under Section 10 or Section 11
hereof, if then applicable thereto, Employee shall be entitled to receive any
unpaid (earned at the date of such termination) salary, vacation and/or ICP
bonus, which Employee shall have earned in respect of any specific objectives
completed during the fiscal year of Company.
 
11.         In the event (x) Company shall terminate the employment of Employee
under this Agreement for any reason other than (i) “Cause” (as herein defined),
 
2

--------------------------------------------------------------------------------

(ii) Employee’s death, or (iii) by reason of notice from Employee that Employee
intends to terminate his employment with Company, whether such termination by
Company is pursuant to a notice given under Section 1 above, or whether such
termination shall otherwise occur upon the expiration of, or at any time during,
the Term, or (y) Executive shall terminate his employment with Company within
twelve (12) months after Executive shall have been demoted by Company from his
position as President and Chief Executive Officer of Company or shall otherwise
have suffered by reason of Company’s intentional actions regarding the terms and
nature of his employment such a fundamental change in his employment with
Company as to effectively amount to a “constructive termination” of his
employment with Company (but shall not in fact have been discharged from such
employment), including a reduction of Employee’s base annual salary, or a
diminution in Employee’s duties or responsibilities (collectively, “Good
Reason”):
 
Company shall pay to Employee, and Employee shall be entitled to receive as his
sole and exclusive remedy and compensation by reason of or arising out of such
termination, in addition to the amounts specified in Section 9 hereof, an amount
(the “Severance Amount”) equal to 200% of Employee’s then current annual salary
at the time of such termination. The Severance Amount shall be due and payable
to Employee in twelve (12) equal monthly installments commencing with the first
month after the month of such termination.  In addition, unvested portions of
the Equity Replacement Grant shares, under Section 5(b), shall vest in full.
 
Prior to the Company making and the Employee receiving any payment required
under paragraph 10 a), 11 a) or 11 b) of this Agreement, Employee will execute a
full and complete release of the Company, said release to be prepared by the
Company.
 
12.         In the event a Change of Control Event (as herein defined) shall
occur during the Term, then, if Company (or any other successor thereto for
which Employee shall thereupon become employed) shall terminate Employee’s
employment with Company (or such successor) for any reason, other than (i) for
Cause, (ii) Employee’s death, or (iii) by reason of notice from Employee of
Employee’s intention to terminate his employment with Company (or such
successor), in each case prior to the second anniversary of such Change of
Control Event, then Company shall pay to Employee, in lieu of the Severance
Amount provided for in Section 10(a) hereof, but in addition to the amounts
specified in Section 9 hereof (and in any event subject to Section 11(d)
hereof), an amount (the “Involuntary Change of Control Amount”), equal to 200%
of the sum of (x) Employee’s then current annual salary, plus (y) the annual
bonus earned by Employee in respect of the fiscal year of Company immediately
prior to the fiscal year in which such Change of Control Event occurs. Such
Involuntary Change of Control Amount shall be due and payable to Employee in one
lump sum within ninety (90) days after termination.  In addition, the unvested
portions of the “sign-on” stock options and restricted shares under Section
5(a), shall vest in full. Stock options shall be exercisable for 60 days
thereafter and the restricted shares shall be fully transferable. Furthermore,
Equity Replacement Grant shares, under Section 5(b) shall also vest in full.
 
In the event a Change of Control event shall occur, then, if Employee elects to
terminate his employment with Company (or the successor thereto for which
Employee shall thereupon become employed) prior to the second anniversary of
such Change of Control Event, then Company shall pay to Employee (and in any
event
 
3

--------------------------------------------------------------------------------

subject to Section 11(d) hereof), an amount (the “Voluntary Change of Control
Amount”) equal to 100% of Employee’s then current annual salary. The Voluntary
Change of Control Amount shall be due and payable in twelve (12) equal monthly
installments commencing the month immediately after the month in which the
Change of Control Event occurs.
 
For purposes of this Agreement:
 
“Change of Control Event” means the occurrence of any of the following events
during the Term:
 
(i)                  any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), is or becomes (including by merger, consolidation or otherwise)
the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 promulgated under
the Exchange Act, directly or indirectly, of 50% or more of the voting power of
the total outstanding Voting Stock of Company;
 
(ii)                the sale or other disposition (other than by way of merger
or consolidation) of all or substantially all of the capital stock or assets of
Company to any Person or group (as defined in Rule 13d-5 promulgated under the
Exchange Act) as an entirety or substantially as an entirety in one transaction
or a series of related transactions, unless the ultimate “beneficial owners” of
the Voting Stock of such Person immediately after giving effect to such
transaction own, directly or indirectly, more than 80% of the total voting power
of the total outstanding Voting Stock of Company immediately prior to such
transaction.
 
(1)            “Person” means any individual, corporation, partnership, joint
venture, limited liability company, trust, or other entity.
(2)            “Voting Stock” of a person means capital stock of or equity
interests in such Person of the class or classes pursuant to which the holders
thereof have the general voting power under ordinary circumstances to elect at
least a majority of the board of directors, managers, general partner(s) or
trustees of such Person (irrespective of whether or not at the time stock or
equity interests of any other class or classes shall have or might have voting
power by reason of the happening of any contingency).
 
Notwithstanding anything in this Agreement to the contrary, in the event that
any amount which otherwise would be payable under or pursuant to this Agreement,
together with all other amounts payable and benefits provided to Employee under
or pursuant to this Agreement and/or under any other plan(s), agreements and/or
arrangement(s) arising out of Employee’s employment relationship with Company
and/or any direct or indirect subsidiary of Company (including without
limitation any such amounts payable by any affiliate of Company or any acquirer
of any of the stock or assets of Company or any affiliate of such acquirer) (i)
would constitute “excess parachute payments” within the meaning of Section 280G
of the Internal Revenue Code of 1986, as amended (“Code”), and (ii) but for this
Section 11(d), would be subject to the excise tax imposed by Section 4999 of the
Code, then Employee’s severance and other benefits hereunder shall be either:
 
(i)                  delivered in full, or
 
4

--------------------------------------------------------------------------------

(ii)                delivered as to such lesser extent which would result in no
portion of such benefits being subject to excise tax under Section 4999 of the
Code, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income and employment taxes and the excise tax imposed
by Section 4999 of the Code (and any equivalent state or local excise taxes),
results in the receipt by Employee on an after-tax basis, of the greatest amount
of benefits, notwithstanding that all or some portion of such benefits may be
taxable under Section 4999 of the Code.  Unless Company and Employee otherwise
agree in writing, any determination required under this Section 11(d) will be
made in writing by independent public accountants as Company and Employee agree
(the “Accountants”), whose determination will be conclusive and binding upon
Employee and Company for all purposes.  For purposes of making the calculations
required by this Section 10(d), the Accountants may make reasonable assumptions
and approximations concerning applicable taxes and may rely on reasonable, good
faith interpretations concerning the application of Sections 280G and 4999 of
the Code.  Company and Employee agree to furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this provision.  Company will bear all costs the
Accountants may reasonably incur in connection with any calculations
contemplated by this provision.  Any reduction in payments and/or benefits
required by this Section 11(d) shall occur in the following order: (1) reduction
of cash payments; (2) reduction of vesting acceleration of equity awards; and
(3) reduction of other benefits paid or provided to Employee.  In the event that
acceleration of vesting of equity awards is to be reduced, such acceleration of
vesting shall be cancelled in the reverse order of the date of grant for
Employee’s equity awards.  If two or more equity awards are granted on the same
date, each award will be reduced on a pro-rata basis.
 
13.         For purposes of this Section 12, in the event of a termination of
Employee’s employment for any reason, the Term shall be deemed to end on the
effective date of such termination.
 
 During the Term (as determined pursuant to Section 12(a) above), and for two
(2) years thereafter, Employee shall not:
 
(i)                  directly or indirectly own, manage, operate, join, control,
or participate in the ownership, management, operation, or control of, or make
any financial investment in, or become employed by, or be connected in any
manner with, or render (whether or not for compensation) any consulting,
advisory or other services to or for the benefit of, any Person, or otherwise
engage in any business or activity, which directly or indirectly competes with
any business conducted by Company and/or any of its subsidiaries; provided,
however, that it shall not be a violation of this Agreement for Employee to have
beneficial ownership of less than 1% of the outstanding amount of any class of
securities listed on a national securities exchange or quoted on an inter-dealer
quotation system;
 
(ii)                 directly or indirectly solicit, in competition with Company
and/or any of its subsidiaries, any Person who is a client or customer of any
business conducted by Company and/or any of its subsidiaries; or
 
(iii)               directly or indirectly induce or attempt to induce any
employee of Company and/or any of its subsidiaries to terminate his or her
employment for any purpose, including, without limitation, in order to enter
into employment with any
 
5

--------------------------------------------------------------------------------

Person which competes with any business conducted by Company and/or any of its
subsidiaries.
 
Notwithstanding the foregoing, it is understood and agreed that in the event any
entity shall acquire control of Company or shall become a successor to Company,
the provisions of this Section 12(b) shall not apply to any business or activity
conducted by such entity or any of its subsidiaries which is not substantially
similar to any of the business(es) or activities conducted by any of Company and
its subsidiaries.  In addition, the provisions of this Section 12(b) shall not
apply in the event that Company terminates Employee’s employment without Cause
(including Company’s failure to renew the Term for any additional Extension
Period pursuant to Section 1 above) or Employee terminates his employment for
Good Reason.


14.         Employee acknowledges that in the course of his employment with
Company, he will have acquired information concerning Company and/or its
subsidiaries which is not publicly available, including non-public financial
information and trade secrets (“Proprietary Information”). At all times during
his employment and after his employment terminates, except as required for
Employee to discharge his duties hereunder, Employee will keep such Proprietary
Information confidential and will not make use of such Proprietary Information
on his own behalf, or on behalf of any Person, without the express prior written
consent from Company (which may be withheld for any reason), unless such
information shall have become public knowledge other than by being divulged or
made accessible by him in breach of this provision or any obligation or
fiduciary duty to Company or any of its subsidiaries; provided that such
confidentially obligation shall not prohibit disclosure of information required
pursuant to governmental or judicial process or procedure.
 
15.         Employee acknowledges that as President and Chief Executive Officer
of Company he has been placed in a position of confidence and trust with the
clients and employees of Company, and that, in connection with such services to
Company, he has had and will have access to confidential information vital to
the business of Company and/or one or more of its subsidiaries. Employee further
acknowledges that, in view of the nature of the business in which Company and/or
its subsidiaries is engaged, the covenants in Sections 12 and 13 hereof are
reasonable and necessary in order to protect the legitimate interests of Company
and that violation of any thereof would result in irreparable injury to Company.
Accordingly, Employee consents and agrees that, if he violates or threatens to
violate any of such provisions, Company shall be entitled to obtain from any
court of competent jurisdiction, without the posting of any bond or other
security, preliminary and permanent injunctive relief, as well as damages and an
equitable accounting of all earnings, profits and other benefits arising from
such violation, which rights shall be cumulative and in addition to any other
rights or remedies in law or equity to which Company may be entitled.
 
16.         Employee acknowledges that: (i) the enforcement of any of the
provisions of any of Sections 12, 13 and 14 hereof (the “Restrictive Covenants”)
against Employee would not impose any undue burden upon Employee; and (ii) none
of the Restrictive Covenants is unreasonable as to duration or scope. If,
notwithstanding the foregoing, any provision hereof would be held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason (including,
without limitation, any provision which may be held unenforceable because of the
scope, duration or area of its applicability), unless
 
6

--------------------------------------------------------------------------------

narrowed by construction, such provision shall, as to such jurisdiction, be
construed as if such invalid, prohibited or unenforceable provision had been
more narrowly drawn so as not to be invalid, prohibited or unenforceable (and
the court making any such determination as to any provision shall have the power
to modify such scope, duration or area of all of them, and such provision shall
then be applicable in such modified form in such jurisdiction only). If,
notwithstanding the foregoing, any provision hereof would be held to be invalid,
prohibited or unenforceable in any jurisdiction for any reason, such provision,
as to such jurisdiction, shall be ineffective to the extent of such invalidity,
prohibition or unenforceability, without invalidating the remaining provisions
of this Agreement, or affecting the validity or enforceability of such provision
in any other jurisdiction.
 
17.        Company shall be entitled to terminate the employment of Employee
under this Agreement for Cause at any time during the Term or Extension Periods.
“Cause” as used herein shall mean the following:
 

(1) Habitual absence or lateness;

 

(2) Gross insubordination or material violation of published material Company
policies;

 

(3) Failure to observe the provisions of Section 3 of this Agreement concerning
the devotion of full time to Company’s business;

 

(4) Failure to comply with any of the provisions of Section 13 or 14 hereof; or

 

(5) Any action which constitutes a violation of any applicable criminal statute
; or

 

(6) Any action which violates Employee’s fiduciary duties to the Company.

 
Company shall also be entitled to terminate the employment of Employee under
this Agreement for any reason other than for Cause, in which case the provisions
of Section 9, and of Section 10 or Section 11, hereof shall, to the extent
provided therein, be applicable.
 
In the event of a Change of Control Event, Employee shall be entitled to
terminate his employment with Company prior to the second anniversary of such
Change of Control Event and in such event the provisions of Section 9 and of
Section 11 hereof shall, to the extent provided therein, apply.
 
Upon any termination pursuant to this Section 16 of Employee’s employment with
Company, the Term shall be deemed to end concurrently with the effectiveness of
such termination.
 
Employee shall have no duty to mitigate hereunder.
 
18.         Employee may not assign or transfer this Agreement or any of his
rights, duties or obligations hereunder. Company may assign this Agreement to
any Person
 
7

--------------------------------------------------------------------------------

acquiring all or substantially all of Company’s assets (by merger, sale of
assets or otherwise) so long as such Person assumes Company’s obligations
hereunder.  If Employee shall die, all amounts that otherwise would have been
payable to Employee (including under Sections 9, 10 or 11) shall be paid to his
estate.
 
19.         This Agreement and the Confidentiality and Non-Competition
Agreements between Company and Employee set forth the entire understanding of
the parties, and supersede any and all prior agreements, oral or written,
relating to Employee’s employment by Company or the termination thereof. This
Agreement may not be modified except by a writing, signed by Employee and by a
duly authorized officer or director of Company. This Agreement shall be binding
upon and shall inure to the benefit of Employee’s heirs and personal
representatives, and the successors and assigns of Company.
 
20.         This Agreement may be executed in more than one counterpart which,
when taken together, shall constitute one complete, executed Agreement.
 
21.         This Agreement shall be governed by and construed in accordance with
the laws of the State of New York.
 
22.          Anything in this Agreement to the contrary notwithstanding:
 
It is intended that any amounts payable under this Agreement will either be
exempt from or comply with Section 409A of the Code (“Section 409A”) and all
regulations, guidance and other interpretive authority issued thereunder so as
not to subject Employee to payment of any additional tax, penalty or interest
imposed under Section 409A, and this Agreement will be interpreted on a basis
consistent with such intent.
 
To the extent necessary to comply with the provisions of Section 409A of the
Code and the guidance issued thereunder, reimbursements to the Executive in
connection with his employment shall be made not later than the end of the
calendar year following the year in which the reimbursable expense is incurred
and shall otherwise be made in a manner that complies with the requirements of
Treasury Regulation Section 1.409A−3(i)(l)(iv).  Anything in this Agreement to
the contrary notwithstanding, any tax gross-up payment (within the meaning of
Treas. Reg. Section 1.409A-3(i)(1)(v)) provided for in this Agreement shall be
made to Employee no later than the end of Employee’s taxable year next following
Employee’s taxable year in which Employee remits the related taxes.
 
If Employee is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A -1(i) as of the date of Employee’s separation from service
(within the meaning of Treas. Reg. Section 1.409A-1(h)), then any payment or
benefit pursuant to this Agreement on account of Employee’s separation from
service, to the extent such payment constitutes non-qualified deferred
compensation subject to Section 409A and required to be delayed pursuant to
Section 409A(a)(2)(B)(i) of the Code (after taking into account any exclusions
applicable to such payment under Section 409A), shall not be made until the
first business day after (i) the expiration of six (6) months from the date of
Employee’s separation from service, or (ii) if earlier, the date of Employee’s
death (the “Delay Period”), and all such unpaid amounts promptly paid in a lump
sum thereafter.  For purposes of this Agreement, the Executive’s employment with
the Company will not
 
8

--------------------------------------------------------------------------------

be treated as terminated unless and until such termination of employment
constitutes a “separation from service” with Company under Treas. Reg. Section
1.409A-1(h)).  To the extent any amount payable to Employee is subject to
Employee’s entering into a release of claims with Company and any such amount is
a deferral of compensation under Section 409A and which amount could be payable
in either of two taxable years for Employee, and the timing of such payment is
not subject to terms and conditions under another plan, program or agreement of
Company that otherwise satisfies Section 409A, such payments shall be made or
commence, as applicable, on January 15 (or any later date within seven (7) days
after the release becomes irrevocable) of such later taxable year and shall
include all payments that otherwise would have been made before such date.
 
23.            The Company agrees to indemnify Employee to the fullest extent
provided or allowed by applicable law from and against any and all claims,
liabilities and expenses, including reasonable attorneys’ fees and costs,
relating to or arising out of (i) any claim that Employee is subject to any
restrictive covenant, or (ii) acts of Employee in performance of his duties and
responsibilities hereunder by or for the benefit of the Company.  Any claim
described in (i) above shall not be deemed to constitute Cause hereunder.  The
indemnity obligations set forth herein shall survive the termination or
expiration of this Agreement.


Executed as of the day and year first above written.



  BALCHEM CORPORATION        
By:
/s/ Dino A. Rossi
   
Dino A. Rossi
   
Chairman, President & CEO




 
By:
/s/ Theodore L. Harris
         
 Theodore L. Harris



Disclaimer: Nothing in this offer is intended to be, nor should it be, construed
as a guarantee that employment or any benefit will be continued for any period
of time. Employment is “at-will;” meaning that you have the right to terminate
your employment at any time, with or without cause or notice, and the Company
has the same right. Employment is contingent upon a negative intoxicant screen,
completion of a job related physical examination, satisfactory findings of any
subsequent background or reference investigation and upon execution of the
Balchem Corporation Confidentiality and Non-Competition Agreement.
 
9

--------------------------------------------------------------------------------